UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 LCA-VISION INC. (Name of Registrant as Specified in Its Charter) STEPHEN N. JOFFE CRAIG P.R. JOFFE ALAN H. BUCKEY JASON T. MOGEL ROBERT PROBST EDWARD J. VONDERBRINK ROBERT H. WEISMAN THE LCA-VISION FULL VALUE COMMITTEE (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On February 6, 2009, The LCA-Vision Full Value Committee (the “Committee”) made a definitive filing with the Securities and Exchange Commission (“SEC”) of a consent solicitation statement relating to the solicitation of written consents from stockholders of LCA-Vision Inc., a Delaware corporation (the “Company”), in connection with seeking to remove and replace the current members of the Board of Directors of the Company. Item 1: On February 26, 2009, the Committee issued the following press release: The LCA-Vision Full Value Committee Releases Letter to LCAV (NASDAQ:LCAV) Stockholders: Thursday February 26, 3:39 pm ET Claims Current Board and Management Lack a Fundamental Understanding of LCAV’s Business CINCINNATI(BUSINESS WIRE)The LCA-Vision Full Value Committee announced today that it has released the following letter to the stockholders of LCA-Vision, Inc. (NASDAQ: LCAV - News): The LCA-Vision Full Value Committee February 26, 2009 Dear Fellow Shareholder: We need your support for our efforts to restore shareholder value at LCA-Vision (NASDAQ: LCAV - News).The current Board and management have presided over an historic loss of approximately $950 million in stockholder value.It should be clear to all stockholders that they lack a fundamental understanding of LCAV’s business; they don’t understand the key elements that drive profitability; they have lost significant market share to the Company’s competitors; and they don’t understand how to fix the major problems confronting our Company. While stockholders have suffered mightily,the current Board has doubled its own compensation and has failed to take any effective action to restore stockholder value. Time is of the essence. Please sign date and return the enclosed WHITE consent card as soon as possible with a vote to remove the existing members of the Board and to replace them with our highly qualified nominees.Our nominees, if elected, will restore the management team that helped build LCAV into one of the fastest growing small cap companies in the United States, according to both Fortune magazine and Business Week. You may have recently received a letter from CEO Steve Straus crowing about his “success” in increasing market share in the fourth quarter of 2008.Somehow, he neglected to mention that the fourth quarter results were the worst in the Company’s history – we don’t consider an adjusted operating loss of $13 million something to crow about.If the Company considers these “successful” results, then clearly LCAV shareholders can not afford any more of Steve Straus’s “successes”. You should also know that Mr.
